  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 1 of 14 PageID #:1617



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WAYNE WASHINGTON,                         )
                                          )
                        Plaintiff,        )     Case No. 16 CV 1893
                                          )
      v.                                  )     Honorable Andrea R. Wood
                                          )     Magistrate Judge Maria Valdez
CITY OF CHICAGO, KENNETH BOUDREAU, )
JOHN HALLORAN, BERNARD RYAN,              )
ROBERT LENIHAN, JOHN POLUSZNY,            )
MICHAEL CLANCY, JOHN BALL, JAMES          )
O’BRIEN, GERALD CARROLL, ELIZABETH )
SHINN, JOHN STOUT, AND UNKNOWN            )
EMPLOYEES OF THE CITY OF CHICAGO,         )
                                          )
                        Defendants.       )
______________________________________________________________________________

TYRONE HOOD,                                          )
                                                      )
                               Plaintiff,             )       Case No. 16 CV 1970
                                                      )
       v.                                             )       Honorable Andrea R. Wood
                                                      )       Magistrate Judge Maria Valdez
CITY OF CHICAGO, KENNETH BOUDREAU,                    )
JOHN HALLORAN, BERNARD RYAN,                          )
ROBERT LENIHAN, JOHN POLUSZNY,                        )
MICHAEL CLANCY, JOHN BALL, JAMES                      )
O’BRIEN, GERALD CARROLL, ELIZABETH                    )
SHINN, JOHN STOUT, AND UNKNOWN                        )
EMPLOYEES OF THE CITY OF CHICAGO,                     )
                                                      )
                                       Defendants.    )

                                   PARTIES’ JOINT FILING

       The Parties submit the following joint filing stating their respective positions on the

remaining discovery at issue for Plaintiffs’ Brady claims and street file theory of Monell liability

as wells their positions on whether partial summary judgment on these claims at this point in the

litigation pursuant to the Court’s Minute Order dated February 11, 2019. See Doc. 231.
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 2 of 14 PageID #:1618



    I. PLAINTIFF’S POSITION


                                                  Introduction

          After nearly three years, the Parties are in the final stages of fact discovery. This Court

recently denied the City of Chicago’s renewed motion to bifurcate Plaintiffs’ Monell and

clarified that the City’s attempted self-help measure to stay discovery was unwarranted. The

Parties are now able to complete all aspects of fact discovery, and move to expert discovery,

summary judgment and trial. In Plaintiffs’ view, redirecting the Parties’ resources and time to

focus on preparing and responding to a partial summary judgment on Plaintiffs’ Brady claim

would likely lead to further delay in completing fact discovery and the litigation of this case. In

addition, a piecemeal summary judgment motion would be particularly inefficient here because

Plaintiffs’ Brady claims necessarily have overlapping facts with their fabrication of evidence and

coerced confessions claims. In other words, any marginal benefit of resolving Plaintiffs’ Brady

claims at this point is strongly outweighed by the additional burden on the Court and the Parties

to redirect their resources when all claims will be subjected to the scrutiny of dispositive motions

in the near future.

    A. Plaintiffs’ Brady Claims
          Plaintiffs have alleged that Defendants withheld exculpatory and impeachment evidence.

At this juncture, the record includes the following evidence in support of Plaintiffs’ Brady

claims:

    1. Coerced and Fabricated Witness Statements by Jody Rogers, Michael Rogers (aka
       Kenneth Crossley) and Joseph West

          Defendants Boudreau and Halloran withheld and suppressed the information that they fed

to Jody Rogers about the murder—namely where Marshall Morgan, Jr. was shot, what type of



                                                    2
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 3 of 14 PageID #:1619



caliber gun he was shot with, and what type of vehicle he was driving. Defendants Boudreau and

Halloran withheld that they fed the facts of the murder known to them and unknown to Mr.

Rogers, as well as the manner and the methods that they used to coerce Mr. Rogers into his false

statement. The same is true of the fabricated witness statements that these same Defendants

coerced from Michael Rogers and Joseph West, both of whom also were coerced into false and

fabricated witness statements that implicated Plaintiffs. The threats, promises, and facts

Defendant Boudreau and Halloran used to coerce the fabricated statements were withheld from

both Plaintiffs. Newsome v. McCabe, 256 F.3d 747, 752 (7th Cir. 2001), abrogated on other

grounds by Manuel v. City of Joliet, Ill., 137 S. Ct. 911 (2017) (violation of Brady for police to

withhold “means” they used to influence two witnesses to identify plaintiff in a line-up).

       Mr. Jody Rogers was deposed and testified as to the physical abuse and threats that

Defendants employed to coerce his witness statement. Mr. Michael Rogers still needs to be

deposed, and Mr. West died before Plaintiffs’ criminal trials in 1996.

   2. Coerced Confession of Wayne Washington

       Plaintiff Hood also has a Brady claim with respect to Mr. Washington’s coerced

confession. Mr. Washington testified at his deposition as to the physical and psychological

threats Defendants Boudreau and Halloran used to elicit his false confession. The Defendants

never disclosed the manner in which they coerced and fabricated Mr. Washington’s confession to

Plaintiff Hood.

   3. Attempts to Put the Morgan Murder on Terry King and David Carter
      Prior to coercing the false statements from Messrs. Rogers, West and Washington,

Defendants had tried, through the use of physical and verbal threats, to coerce confessions from

Terry King and David Carter, two friends/acquaintances of Morgan. These threats were

suppressed and withheld from Plaintiffs. See, e.g., Kyles v. Whitley, 514 U.S. 419, 436 (1995) (in


                                                 3
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 4 of 14 PageID #:1620



determining materiality of Brady violations, courts consider the “cumulative effect” of the

suppressed information, not item by item).

   4. Evidence Suppressed Linking Marshall Morgan, Sr. to His Son’s Murder

       Two years after Morgan’s murder, Michelle Soto, Marshall Morgan, Sr.’s girlfriend, was

murdered in very similar fashion to his son. Morgan, Sr. was one of the last people to see Ms.

Soto. Her body was found more than a week later in her abandoned vehicle –she had been shot in

the face and hand, with her naked body wedged on the floor between the back seat of the car in a

very similar fashion to how Morgan, Jr.’s body was found. Morgan, Sr. also financially benefited

from her death, like his son’s, through a life insurance policy of which he was the beneficiary.

Morgan, Sr. was a lead suspect in the Soto homicide, repeatedly interviewed by Area Two

detectives and failed a polygraph. During the deposition of Defendant Lenihan in this case, it

came to light for the first time, that prior to Plaintiffs’ criminal trials, one of the Area Two

detectives spoke to him and inquired if Defendant Lenihan was certain that he had the right guys

(i.e. Plaintiffs Hood and Washington), the reasonable inference being that the Area Two

detectives thought there was a connection between the Soto and Morgan, Jr. homicides. That

inter-department communication was never memorialized in a police report, reported or provided

to Plaintiffs’ criminal defense counsel. This was particularly damning because evidence of the

connections between the Soto and Morgan homicides as well as Morgan Sr.’s insurance fraud

was barred from Mr. Hood’s trial because the court thought the connection between the murders

was too tenuous and lacked a factual nexus with one other. Had it been reported and disclosed to

Plaintiffs’ trial counsels that CPD Area Two detectives thought there was a possible connection

between the Soto and Morgan homicides and Defendant Lenihan had been informed about that,

it would likely have altered the ability for Plaintiffs to put on evidence of the Soto homicide and




                                                   4
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 5 of 14 PageID #:1621



Morgan’s insurance fraud in their defense, or, at the very least, provided fodder for counsel’s

cross examine Defendant Lenihan about his conversation with the Area Two detectives.

   5. Photographic Array Shown to Emanuel Bob Suppressed

       At Mr. Hood’s criminal trial, Defendant Ryann testified that he showed a photographic

array of nine African American males to Emanuel Bob, the State’s eleventh-hour witness that

came to light literally on the eve of Mr. Hood’s criminal trial to implicate Mr. Hood. The photo

array was never produced to Plaintiffs.

   B. Additional Brady-Related Discovery
       At this time, Plaintiffs have identified the following Brady-related discovery that is

outstanding and will be conducted in the next few months:


   •   Depositions:
           o Kenneth Crossley
           o Terry King
           o David Carter
           o Sharon Jakush
           o Eugenia Brown
           o Doreen Brown
           o Former ASAs – including Hon. Peggy Chiapas, Martin Head and Hon. James
              Brown
   •   Subpoena for documents provided to Area Two Detectives by Michelle Soto’s sisters that
       allegedly implicated Morgan, Sr. in Michelle Soto’s homicide;
   •   Follow-up discovery on Plaintiffs’ Fourth Set of Interrogatory Requests related to the
       unusual stamping of the Morgan homicide permanent retention file.

   C. Street File-Related Discovery
       As Plaintiffs explained in their response to the City’s renewed motion to bifurcate, see

doc. 201 at 10-12 & fn. 7, Plaintiffs proposal on the additional street file discovery in this case is

very limited and places minimal burden on the City. Plaintiffs seek to rely on the street file

discovery/evidence that has already been produced by the City in Fields v. City of Chicago and




                                                  5
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 6 of 14 PageID #:1622



Rivera v. City of Chicago. Accordingly, Plaintiffs and Defendants need only to meet and confer

on the production of the relevant files and documents from those two cases in this case.

        The only additional discovery that needs to be done pertains to 9 investigative files from

1990 to 1996 that were produced in the Fields case. Because that time period was not relevant

given the particular facts of the Fields case, the corresponding public defender files were not

sought for comparison with the investigative files to determine if all the information was

disclosed. Plaintiffs now intend to subpoena the Cook County Public Defenders’ Office for their

corresponding nine files, which they can promptly issue. A minimal number of depositions

relating to these files may be needed. However, all of this discovery can be completed within the

time allocated for discovery of the rest of the fact and Monell discovery and will not require

years of additional time.

        To the extent that the Defendants continue to argue that no “street file” has been

uncovered to date, Plaintiffs experience in other similar cases is that the missing reports or

information often take years to locate and produce. For example, in Klulppelberg v. Burge, No.

13 cv 3963, the street file was discovered almost by chance on a pallet in the basement of the

CPD warehouse over a year into the litigation. Plaintiffs have additional discovery to conduct

regarding this very issue, such as follow up on the unusual stamping of the Permanent Retention

File for the Morgan homicide investigation identified above, that should be permitted to go

forward through the end of discovery.

        In addition, Plaintiffs’ street file claim is not contingent on a finding of a Defendants’

liability for an underlying Brady violation. That is because, as the plaintiffs in Rivera and Fields

proved, it is the City’s policy and practice of creating a separate set of parallel files that causes

the information in those files to be withheld. The actual withholding may be done for a number




                                                   6
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 7 of 14 PageID #:1623



of reasons and by a number of persons, notably many of whom are not defendants in this case:

For example, as demonstrated in Rivera, there is a subpoena service unit that responds to

requests for discovery by prosecutors and criminal defense attorneys. As a matter of practice and

policy, the subpoena service unit did not consult with the individual detectives or seek the street

file for any particular criminal investigation. As a result, the street file in this case could be

withheld because the subpoena service unit did not know to produce it.

    D. Efficiency and Pragmatic Considerations

        After nearly three years of litigation, these two cases are in the final months of

completing discovery. Despite the Parties’ diligence, a significant number of depositions remain

to be taken, including at least three Rule 30(b)(6) depositions of the City’s designated witnesses,

several third-party witnesses, a handful of which will require out-of-town travel. And, the City is

approximately 1/3 of the way through producing 1,600 CR Files, and it is unable to confirm

when that production will be complete due to the size of the production and counsels’ demands

in other matters. Given all the outstanding discovery the Parties to complete, it is very reasonable

to assume that diverting both sides’ attention from completing fact discovery to briefing a partial

summary judgment motion, will likely result in additional delay. Moreover, there will almost

certainly be another round of full summary judgment briefing. Defendants are expected to move

for summary judgment on Plaintiffs’ other claims, which have overlapping factual basis and will

require duplicative briefing, particularly with regard to Plaintiffs’ fabrication claims, and

duplicative rulings. Given that the Court and the Parties will be engaged in dispositive motions in

the relative near future after expert discovery, it is reasonable, efficient and practical to have the

Parties focus their efforts on completing the outstanding discovery without further delay,




                                                   7
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 8 of 14 PageID #:1624



conducting expert discovery and – if warranted – submitting all claims to this Court in a single

round of summary judgment briefing.

                                      Plaintiffs’ Conclusion

       For the reasons set forth above, Plaintiffs respectfully request that the Court consider

summary judgment on all Plaintiffs’ claims at the end of fact and expert discovery.

 II.   DEFENDANTS’ POSITION

       At a status hearing held February 11, 2019, this Court denied Defendant City of

Chicago’s renewed motion to bifurcate and stay discovery on Plaintiffs’ Monell claims. The

Court recognized, however, that the time-consuming, expensive, and extensive discovery that

would be involved in litigating Plaintiffs’ “street file” Monell claim could be avoided if there

was no underlying constitutional violation of Brady v. Maryland. Thus, the Court has asked the

parties whether “it may be appropriate for Defendants to move for partial summary judgment on

that issue prior to completing fact discovery” and for their position on “what additional

discovery, including discovery regarding ‘street files,’ is necessary” to brief such a motion.” Dkt.

231.

       Based on the present evidentiary record, Defendants believe it is appropriate to file a

motion for partial summary judgment on whether Plaintiffs’ constitutional rights were violated

under Brady. Defendants require no additional discovery to file this motion, and in Defendants’

view, Plaintiffs have exhausted all reasonable discovery regarding it.

       With certain qualifications, a Brady violation occurs when the police fail to turn over to

the prosecutor evidence favorable to the accused. See Youngblood v. West Virginia, 547 U.S.

867, 870 (2006). In their Complaint, Plaintiffs allege that the Defendant Officers “systematically

suppressed Brady material by intentionally secreting discoverable information in the clandestine



                                                 8
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 9 of 14 PageID #:1625



files commonly referred to as ‘street files,’” and withheld these street files from both the Cook

County State’s Attorney’s Office and Plaintiffs’ criminal defense counsel.

       More than three years after filing their Complaints, Plaintiffs have adduced no evidence

that a street file, as they have defined it, exists in this case. When asked via interrogatory,

“[w]hat do you allege is the ‘street file’ in this case and identify/describe those documents that

you contend are contained in the street file,” Plaintiffs failed to identify a single document and

instead answered that “a ‘street file’ exists or existed for the Marshall Morgan, Jr. … homicide

investigation[] based on the City’s policy and practice of keeping ‘street files,’ which was

demonstrated [in various other cases] which includes the time frame of the Marshall Morgan, Jr.

homicide investigation.” Plaintiffs have not supplemented that answer.

       Plaintiffs’ answer is based on flawed logic, not fact: even if, as Plaintiffs allege, the City

has a policy of keeping “street files,” Plaintiff can only assume one must exist in this case, even

with no evidence that it does. During the pendency of their 1996 criminal trials and subsequent

post-conviction proceedings, as well as the three years of this civil litigation, Plaintiffs have had

the opportunity to conduct discovery to establish the existence of a “street file,” and they have

failed to do so. Consequently, without evidence of the suppression of exculpatory information in

the manner in which Plaintiffs have alleged that it occurs, there is no question of fact that the

Individual Defendants did not violate Plaintiffs’ constitutional rights under Brady. Accordingly,

this case is in a posture appropriate for Defendants to move for partial summary judgment on

Plaintiffs’ Brady claim.

       Since Plaintiffs’ assertion that a “street file” exists in this case is pure conjecture,

Defendants anticipate that Plaintiffs will abandon their “street file” theory and rely on one or

more permutations of it to attempt to establish a Brady violation. For example, Plaintiffs may




                                                   9
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 10 of 14 PageID #:1626



contend that a comparison of the Chicago Police Department Investigative File related to the

homicide of Marshall Morgan, Jr. with the State’s Attorney’s litigation file shows that certain

documents contained in the former are not found in the latter, and this discrepancy is therefore

evidence that the Individual Defendants intentionally withheld these documents in violation of

Brady. In this case, Defendants have produced to Plaintiffs a copy of the relevant Investigative

File; Plaintiffs have inspected the original file; and the prosecutor’s litigation file is part of the

evidentiary record. And yet, to date Plaintiffs have not identified a single document in the

Investigative File that is not in the prosecutor’s file. Further, Plaintiffs’ criminal defense counsel

have been deposed and could not identify a single document that demonstrated a Brady violation.

Defendants therefore believe the Brady issue is ripe for summary judgment, with no need for

further discovery.

        Alternatively, Plaintiffs may argue the Individual Defendants violated Brady simply by

not volunteering to prosecutors that they engaged in the misconduct Plaintiffs allege (e.g.,

fabrication of evidence, coercion of confessions), or testifying falsely during legal proceedings as

to their conduct. Even if such alleged misconduct is taken as true for purposes of summary

judgment, the officers’ failure to disclose it to the State’s Attorney does not state a viable Brady

claim as a matter of law because “[t]he Constitution does not require that police testify

truthfully.” Sornberger v. City of Knoxville, Ill., 434 F.3d 1006, 1029 (7th Cir. 2006) (original

emphasis). Plaintiffs also may argue the Individual Defendants violated Brady by withholding

information that Marshall Morgan, Sr. was under investigation in the 1995 Michelle Soto

homicide in which some circumstances were similar to circumstances in the Morgan, Jr. murder

with which Plaintiffs had been charged. This evidence also fails to state a viable Brady claim as

a matter of law because police officers have no duty to create truthful exculpatory evidence. See




                                                   10
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 11 of 14 PageID #:1627



Gauger v. Hendle, 349 F.3d 354, 360 (7th Cir. 2003). In addition, this theory also fails to satisfy

the third “basic element” of a Brady violation—that there is “a reasonable probability that

prejudice ensued,” Carvajal v. Dominguez, 542 F.3d 561, 566 (7th Cir. 2008)—because Plaintiffs

knew in advance of their criminal trials that Morgan, Sr. was a suspect in the Soto murder and

argued at trial that he was the real killer of his son. In fact, Morgan Sr. testified at Plaintiffs’

respective criminal trials. Accordingly, no further discovery on Plaintiffs’ part is necessary to

advance either theory that the Individual Defendants violated Brady.

          As to Plaintiffs’ “street file practice” Monell claim, if this Court grants summary

judgment to the Individual Defendants on the alleged Brady violation, then as a matter of law the

City also is entitled to summary judgment under City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986).

          Contrary to Plaintiffs’ assertions, no evidence in the record supports their Brady claims.

The Individual Defendants’ purported “silence” about allegedly fabricating (or attempting to

fabricate) false statements or confessions from various witnesses (Jody Rogers, Michael Rogers,

Joseph West, Terry King, and David Carter) and Plaintiff Washington, by the use of coercion,

does not constitute a Brady violation. See Saunders-El v. Rohde, 778 F.3d 556, 562 (7th Cir.

2015) (Seventh Circuit case law “makes clear that Brady does not require the creation of

exculpatory evidence, nor does it compel police officers to accurately disclose the circumstances

of their investigations to the prosecution.”) As explained above, the fact that Defendant Lenihan

did not memorialize in writing information he learned about the Soto murder does not state a

viable Brady claim. Finally, the issue of Defendant Ryan’s trial testimony as to what photos were

shown to Emanuel Bob was addressed at the criminal trial. After hearing arguments from

Plaintiffs’ defense counsel, the Court found no discovery violation had occurred.




                                                   11
  Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 12 of 14 PageID #:1628



        Given the evidence of record and the applicable law, Defendants agree with the Court

that if Monell is not to be bifurcated, it is a prudent and efficient alternative to proceed at this

time with a motion for partial summary judgment on Plaintiffs’ Brady claim while conducting

the remaining discovery concurrently. For the reasons explained above, Defendants believe this

motion is meritorious and that the early resolution of this discrete claim will save considerable

time, expense, and effort. If this Court believes that filing such a motion now is not appropriate,

or if such a motion is filed but denied, however, the City will then have to affirmatively disprove

Plaintiffs’ “street file practice” claim by conducting its own extensive discovery to establish that

Plaintiffs cannot satisfy the “widespread and pervasive practice” element of a Monell claim. As

the City previously has advised this Court, such discovery will involve obtaining and producing

hundreds of closed homicide investigative files City-wide from 1990 to 1996; obtaining the

corresponding State’s Attorney’s Office files for those cases for purposes of comparison; taking

depositions of criminal defense attorneys; retaining experts to opine on this evidence; and

moving for summary judgment on all the elements of proof of a Monell claim. Such litigation

will be onerous, time-consuming, and expensive—prior experience litigating “street file

practice” claims suggests that discovery alone will take at least one year. Moreover, Plaintiffs’

attempt to minimize the extent and burden of conducting Monell discovery is misleading. At a

minimum, the City anticipates it will challenge reliance on homicide files from other cases that

fall outside the relevant time period. More important, regardless of Plaintiffs’ intentions, the City

will still engage in its own discovery described above. In sum, then, in the interest of judicial and

litigation economy, adjudicating Plaintiffs’ Brady claim by way of a motion for partial summary

judgment, with the opportunity it presents to eliminate the need to litigate Plaintiffs’ “street file

practice” Monell claim, is a reasonable and pragmatic course of action in this case.




                                                   12
 Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 13 of 14 PageID #:1629



                                    Defendants’ Conclusion

       For the reasons set out above, Defendants ask this Court to set a briefing schedule at this

time on Defendants’ Motion for Partial Summary Judgment on Plaintiffs’ Brady violation claim.




       Dated: March 1, 2019                  Respectfully submitted,

       /s/ Heather Lewis Donnell                       /s/ George Yamin
       Jon Loevy                                       James G. Sotos
       Gayle Horn                                      Jeffrey N. Given
       Heather Lewis Donnell                           Joseph M. Polick
       Elizabeth Mazur                                 George Yamin
       Scott Rauscher                                  David Brueggen
       LOEVY & LOEVY                                   THE SOTOS LAW FIRM, P.C.
       311 N. Aberdeen Street, Third Floor             141 W. Jackson Blvd. Suite 1240A
       Chicago, IL 60607                               Chicago, IL 60604
       (312) 243-5900                                  (603)735-3300
       Attorneys for Tyrone Hood                       Attorneys for the City of Chicago

       /s/ Steven A. Greenberg                         /s/ Patrick Moran
       Steven A. Greenberg                             Eileen Rosen
       53 W. Jackson, Suite 1260                       Stacy Benjamin
       Chicago, IL 60604                               Patrick R. Moran
       (312)879-9500                                   Catherine Barber
       53 W. Jackson, Suite 1260                       Rock Fusco & Connelly, LLC
       Chicago, IL 60604                               321 N Clark Street, Suit 2200
       greenberglaw@me.com                             Chicago, IL 60654
                                                       (312) 494-1000
       Steven H. Fine                                  Attorneys for Kenneth Boudreau,
       Law Office of Steven H. Fine                    John Halloran, Bernard Ryan,
       53 W. Jackson Boulevard, Suite 1260             Robert Lenihan, John Poluszny,
       Chicago, IL 60604                               Michael Clancy, John Ball, James
       312-922-0855                                    O’Brien, Gerald Carrol, Elizabeth
       sfinelaw@hotmail.com                            Shinn, and John Stout

       Attorneys for Wayne Washington




                                                13
 Case: 1:16-cv-01893 Document #: 162 Filed: 03/01/19 Page 14 of 14 PageID #:1630




                                 CERTIFICATE OF SERVICE

       I, Steven Fine, hereby certify that I served the foregoing Joint Filing on all counsel of
record via the Court’s CM / ECF filing system on March 1, 2019.



                                            /s/ Steven H. Fine
                                           One of Plaintiff’s Attorneys




                                                 14
